UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4255


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL ANDREW DAVILA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George Jarrod Hazel, District Judge. (1:17-cr-00025-GJH-1)


Submitted: November 30, 2018                                Decided: December 13, 2018


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICES OF GERALD C. RUTER, P.C., Baltimore, Maryland,
for Appellant. Robert K. Hur, United States Attorney, Baltimore, Maryland, Nicolas A.
Mitchell, Assistant United States Attorney, Sarah E. Edwards, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Andrew Davila was convicted following a bench trial of: (1) conspiracy

to provide contraband to an inmate in prison, 18 U.S.C. § 371 (2012); (2) attempt to

obtain contraband in prison, 18 U.S.C. § 1791(a)(2) (2012); (3) attempted possession

with intent to distribute marijuana, 21 U.S.C. § 841 (2012); and, (4) witness and evidence

tampering, 18 U.S.C. § 1512(b)(2)(B) (2012). He was sentenced to a total term of 30

months’ imprisonment. Davila timely noted an appeal.

       At the time of the underlying offenses, Davila was an inmate at the Chesapeake

Detention Facility (“CDF”) in Baltimore, Maryland. Construing the facts in the light

most favorable to the Government, United States v. Watson, 703 F.3d 684, 689 (4th Cir.

2013), the evidence before the district court established the following. In early 2016,

prison officials at CDF began to discover contraband left in the visiting booths at the

prison. An investigation revealed that Davila was the likely source and, therefore, prison

officials placed a “mail cover” in order to monitor Davila’s incoming and outgoing mail.

Based on evidence obtained in several of his letters to his then-wife, officials monitored

her visits and soon discovered that, pursuant to instructions from Davila, she had

smuggled suboxone strips, marijuana, tobacco, and matches into the facility during her

visits. Davila was subsequently indicted. Davila filed a motion to suppress, arguing that

the mail cover instituted by prison officials to search his mail violated his rights under the

First and Fourth Amendments. After a hearing, the district court denied the motion.

       Davila was found guilty of all charges after a bench trial. Based on a total offense

level of 14 and a criminal history category of VI, Davila’s advisory Guidelines range was

                                              2
37 to 46 months’ imprisonment. At sentencing, the district court denied Davila’s request

for a two-level reduction for acceptance of responsibility, U.S. Sentencing Guidelines

Manual (“USSG”) § 3E1.1 (2016), and imposed a 30-month sentence on each count, to

run concurrently. Davila appeals, challenging both the denial of his motion to suppress

and the denial of the two-level reduction under § 3E1.1.

          We review the district court’s factual findings regarding the motion to suppress for

clear error, and the court’s legal conclusions de novo. United States v. Lull, 824 F.3d

109, 114 (4th Cir. 2016). “When, as here, a motion to suppress has been denied, we view

the evidence presented in the light most favorable to the government.” Watson, 703 F.3d

at 689.

          This court has held that a prison official’s decision to open and inspect an inmate’s

outgoing mail is constitutional so long as it is “reasonably related to legitimate

penological interests.” Altizer v. Deeds, 191 F.3d 540, 547 (4th Cir. 1999) (internal

quotation marks omitted).        As the Supreme Court has noted, the investigation and

prevention of ongoing, illegal inmate activity furthers the legitimate penological

objectives of prison security and inmate rehabilitation. See Thornburgh v. Abbott, 490

U.S. 401, 411-12 (1989) (noting that “dangerous outgoing correspondence” includes

“plans relating to ongoing criminal activity,” which pose a “serious threat to prison order

and security”); Procunier v. Martinez, 416 U.S. 396, 412-13 (1974) (foiling inmates’

ongoing criminal activity is legitimate governmental interest); see also Stroud v. United

States, 251 U.S. 15, 21 (1919) (holding that the Fourth Amendment does not prohibit the

examination of prisoners’ mail).

                                                3
       Here, based on a review of the visitor’s logs and observation of the visiting booths

before and after visits to Davila, prison officials had reason to believe that Davila was

using his wife to smuggle contraband into the prison. We find that the imposition of the

mail cover was reasonably related to the legitimate penological goal of preventing the

smuggling of contraband into the prison and, hence, did not violate Davila’s

constitutional rights.

       Turning to Davila’s sentencing claim, under USSG § 3E1.1, a district court may

award a two-level reduction for a defendant who “clearly demonstrates acceptance of

responsibility for his offense.” United States v. Jeffery, 631 F.3d 669, 678 (4th Cir. 2011)

(internal quotation marks omitted). This court has noted that “[a]lthough the reduction is

not intended to apply to a defendant who puts the government to its burden of proof at

trial, . . . going to trial does not automatically preclude the adjustment.” Id. (internal

quotation marks and citation omitted); see USSG § 3E1.1 cmt. n.2. “In rare situations,

such as when the defendant goes to trial to assert and preserve issues that do not relate to

factual guilt, . . . an adjustment may still be appropriate.” Jeffery, 631 F.3d at 678

(internal quotation marks omitted). “The sentencing judge is in a unique position to

evaluate a defendant’s acceptance of responsibility, and thus . . . the determination of the

sentencing judge is entitled to great deference on review.” Elliott v. United States, 332

F.3d 753, 761 (4th Cir. 2003) (internal quotations and brackets omitted).

       Here, the district court recognized its authority to grant the reduction, but declined

to do so, finding that it would not be appropriate under the circumstances of this case.

We find no error in the court’s decision.

                                             4
       Accordingly, we affirm the judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            5